Citation Nr: 0726613	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for right wrist 
ganglion cyst.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty for training from July 1988 
to December 1988, and on active duty from March 2002 to June 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In November 2006, the veteran submitted a statement noting 
her intention to withdraw her appeal of the issue of service 
connection for a left knee disorder.  The Board notes, 
however, that this issue was not included on her substantive 
appeal form filed in February 2006.  As such, no appeal 
regarding this issue is currently before the Board.

The issues of entitlement to service connection for a right 
wrist ganglion cyst and an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD) are remanded to 
the RO in the Remand portion of this decision via the Appeals 
Management Center in Washington, DC.  




FINDING OF FACT

The medical evidence of record does not show a current 
diagnosis of a low back disorder.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's July 2003 letter 
advised the veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
identified post service treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran has also been given 
a VA examination to determine whether the veteran currently 
has a low back disorder. Thus, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran is seeking service connection for a low back 
disorder.  Specifically, she claims to have injured her back 
while picking up traffic cones at Fort Jackson, South 
Carolina, in 1988.  She claims she further injured her back 
in 1996 at Fort McClellan, Alabama, lifting pots overhead.

Historically, the veteran served on active duty for training 
from July 1988 to December 1988, and on active duty from 
March 2002 to June 2003.

The veteran's most recent VA examination for joints, 
conducted in April 2004, noted her complaints of pain in the 
low back.  She reported a history of low back pain for the 
past fifteen years.  The report noted that she can function 
without medication for this condition.  She also indicated 
that she has been incapacitated four times a month for three 
to four days.  The examiner noted that, "[t]his does not 
make any sense because she says there is no time lost from 
work."  Physical examination of the thoracolumbar spine 
revealed no radiation of pain on movement, muscle spasm, or 
tenderness.  The report also noted that range of motion of 
the spine was normal, and straight leg raising was negative, 
bilaterally.  X-ray examination of the complete lumbosacral 
spine revealed the impression of a normal lumbosacral spine.  
The examiner concluded that was no pathology to render a 
diagnosis.

The veteran has not alleged receiving any post service 
treatment for this condition.

The United States Court of Appeals for Veterans Claims 
(Court) has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Moreover, without a disability, 
there can be no entitlement to compensation. See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disorder.  As such, that 
doctrine is not applicable in the instant appeal and her 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a low back disorder is denied.


REMAND

The veteran is seeking entitlement to service connection for 
a right wrist ganglion cyst and an acquired psychiatric 
disorder, to include PTSD.  

Initially, the Board notes that it does not appear that the 
veteran's complete service medical records have been obtained 
in this matter.  A record request print out, with a receipt 
date in December 2003, reflects that the RO had requested 
from the National Personnel Records Center (NPRC) any 
additional service medical records for the veteran.  The NPRC 
responded that there were no records for the veteran "at Code 
13."  The NPRC provided specific instructions as to how to 
request records from "Code 11," which would include a search 
of "DPRIS" for any imaged records that are available. The 
claims file does not show that the RO made any additional 
request for these records.  As such, the Board believes that 
an additional search for these missing records should be 
conducted in accordance with NPRC's instructions.

The Board also notes that in June 2004 the RO requested the 
veteran's service medical and personnel records, including 
the inclusive dates of active duty for training and inactive 
duty for training, from veteran's the Army Reserve Unit 
Commander.  It does not appear that a response to this 
request was received, or that any follow-up correspondence 
was sent.  The RO should make another attempt to obtain these 
records.

As the veteran's complete service medical records are not in 
her claims folder, there is a heightened duty on the VA to 
obtain relevant treatment records.  Under these 
circumstances, the Board believes that the RO should attempt 
to obtain additional records relating to the veteran's 
conditions from the specific treatment providers and 
locations which the veteran has identified.  

As for her ganglion cyst of the right wrist, the veteran 
reported receiving treatment for this condition at Fort 
McClellan in Alabama in 1996.  She also reported undergoing 
surgery for this condition at Fort Bliss in Texas in the 
later part of 2000.  Finally, a treatment report, dated in 
October 2002, suggests that the veteran was going have this 
condition "surgerized in the relatively near future."  

In a similar fashion, the Board finds that additional records 
relating to the veteran's claimed psychiatric disability 
should be sought.  Specifically, the veteran's treatment 
reports of record indicate that she was treated in 1994 at 
the Lenoir County Mental Health facility in Kingston, North 
Carolina.  Moreover, a treatment report, dated in November 
2002, noted that the veteran was seeing a counselor for her 
anxiety.  Thus, the Board believes that an additional attempt 
to obtain these records should be conducted.  

In addition, the Board finds that an additional medical 
opinion is necessary in this matter.  Specifically, the 
veteran's most recent psychiatric examination concluded with 
diagnoses of PTSD, secondary to nonmilitary traumas; and 
depressive disorder, not otherwise specified.  The examiner 
further opined that the veteran's depressive disorder was 
secondary to her PTSD.  Unfortunately, the examiner failed to 
comment on whether this condition was aggravated by the 
veteran's period of active duty service from March 2002 to 
June 2003.  A review of the evidence of record revealed that 
the veteran was hospitalized for psychiatric treatment in 
April 2003.  Accordingly, the Board finds that a VA 
examination is necessary to determine whether the veteran's 
psychiatric condition was aggravated during her active duty 
service.

Accordingly, the case is remanded for the following actions:

1. The RO should take proper action to 
contact the National Personnel Records 
Center (NPRC) to ensure that all 
available service medical records have 
been associated with the claims file. In 
accordance with instructions from the 
NPRC, this should include a request 
addressed to Code 11, for a search of 
DPRIS for any imaged records that are 
available.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The RO should follow-up on its 
correspondence to the veteran's Army 
Reserve Unit Commander, dated in June 
2004, which requested the veteran's 
service medical and personnel records.  
If alternative sources for these records 
are identified, the RO should attempt to 
obtain these records from these sources.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

3.  The RO must contact the veteran and 
afford her the opportunity to identify or 
submit any additional pertinent evidence 
in support of her claim for entitlement 
to service connection for ganglion cyst 
on the right wrist and for her 
psychiatric disability, including PTSD, 
to include any private treatment records.  
Specifically, treatment records from for 
the ganglion cyst from Fort McClellan in 
Alabama in 1996; from Fort Bliss 
(including surgery) in Texas in the later 
part of 2000; and surgery following 
October 2002 must be requested.  
Additionally, the veteran's psychiatric 
treatment records from the Lenoir County 
Mental Health around 1994 and from Fort 
McClellan, Alabama, from 1996 through 
1999 must be requested.  Based on the 
veteran's response, the RO must attempt 
to procure copies of all records not 
previously obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

4.  Once any additional records are on 
file, the RO must provide the veteran 
with appropriate examination of the 
veteran's psychiatric disability, 
including PTSD.  The entire claims file 
must be made available and reviewed by an 
appropriate VA examiner, and a nexus 
opinion offered regarding the etiology 
and onset of any psychiatric disability 
found must be provided.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  A complete rationale for 
all opinions must be provided.  
Thereafter, following a review of the 
service and post service medical records, 
to include the records of hospitalization 
in April 2003 for psychiatric treatment, 
the examiner must provide an opinion as 
to whether any psychiatric disability 
found was caused or aggravated by the 
veteran's military service.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

5.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any right wrist ganglion 
cyst found.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination and a nexus opinion 
offered regarding the etiology and onset 
of any psychiatric disability found must 
be provided.  Accordingly, following a 
review of the service and postservice 
medical records, the examiner must state 
whether any right wrist ganglion cyst was 
caused or aggravated by the veteran's 
active duty service.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

6.  The RO must notify the veteran that 
it is her responsibility to report for 
any scheduled examination and to 
cooperate in the development of her 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
her claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must indicate 
whether any notice that was sent was 
returned as undeliverable.

7.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims remaining on 
appeal must be readjudicated.  If any 
claim remains denied, a supplemental 
statement of the case must be provided to 
the veteran and her representative.  
After the veteran and her representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


